Citation Nr: 1241518	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-18 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Roanoke, Virginia


THE ISSUE

Entitlement to higher levels of disability compensation for visual field defects due to multiple sclerosis, rated as 20 percent prior to April 17, 2008, and rated as 10 percent thereafter, to include consideration of whether the reduction was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin



INTRODUCTION

The Veteran had active service from April 1966 to July 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).    


FINDINGS OF FACT

1.  Throughout the period of time relevant to the appeal, the Veteran has not had any visual field defects.  

2.  The Veteran has maintained a corrected vision of at least 20/40 in both eyes.

3.  The medical evidence of record indicates the Veteran's visual field defects due to multiple sclerosis demonstrated sustained improvement and no longer met the criteria for a 20 percent rating as of April 17, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for loss of visual fields greater than 20 percent prior to April 17, 2008 or greater than 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.21, 4.75-4.84a, DC 6080 (2008 and 2012). 

2.  Reduction of the rating for loss of visual fields from 20 percent to 10 percent effective April 17, 2008 was proper.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.84a, DC 6080.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

As provided by the Veterans Claims Assistance Act, VA has the duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, notice was not provided or was inadequate, this timing error can be effectively "cured" by providing the necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  In that instance, the intended purpose of the notice is not frustrated and the Veteran is given the opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment." Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

Letters satisfying the VCAA notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April and October 2008.  The letters informed him of the evidence required to substantiate his claim.  These letters also notified him of his and VA's respective responsibilities in acquiring supporting evidence.  Additionally, the letter discussed the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claims and had the benefit of the representative's knowledge and experience. Overton v. Nicholson, 20 Vet. App. 427 (2006). 

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO arranged for VA compensation examinations to determine the current severity of the disability.  The Board notes that the Veteran has not responded to VA correspondence which requested that he complete authorization forms for the purpose of allowing VA to obtain treatment records.  The Board also notes that the appellant was afforded the opportunity to give testimony before the Board although he declined to do so.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Historical Background

The Board has considered the full history of the Veteran's disability.  The Veteran's service medical records show that beginning in 1983 he was treated for symptoms of a neurological syndrome, such as hypesthesia of the left side of his body, especially his arm and leg.  He also reported having a dissociative type of feeling in regards to his speech and writing.  He underwent an extensive neurologic workup which failed to provide a definitive diagnosis.  As weeks went by, his symptoms improved and he became asymptomatic.  

Several years after service, in August 1991, the Veteran submitted a claim to the VA for disability compensation for multiple sclerosis.  He submitted private treatment records dated in April 1990 reflecting a diagnosis of multiple sclerosis.  

In connection with the claim, the Veteran was afforded a VA examination in October 1991.  The diagnosis was probable multiple sclerosis with brainstem involvement and right hyperesthesia and left hyper-reflexia and Babinski.  The portion of that examination report pertaining to the eyes noted that his visual field was normal.  Subsequently, in a rating decision of January 1992, the RO granted service connection for multiple sclerosis rated as 30 percent disabling effective from August 15, 1991.

The Veteran filed a notice of disagreement with the rating that had been assigned.  He was subsequently afforded additional VA examinations, to include a VA vision examination in November 1992.  The report noted that the Veteran had an exacerbation of multiple sclerosis in January 1992 during which he had decreased vision in the left eye which resolved over six weeks.  However, he still reportedly had an intermittent visual field defect.  There was no diplopia.  The diagnosis was multiple sclerosis status post optic neuritis OS (left eye) questionable visual field defect.  Subsequently, in a rating decision of march 1993, the RO assigned a separate 20 percent rating for a visual field defect secondary to multiple sclerosis.  The RO also increased the rating for multiple sclerosis to 50 percent, noting that the disorder was manifested by decreased sensation in the right side of the face, right arm and right leg.  

In March 2005, the Veteran requested that his service-connected disabilities be reevaluated.  He stated that his multiple sclerosis had advanced and gotten worse.  The Veteran was afforded an eye examination in April 2005.  He complained of having a headache, involuntary movements of the eyes, photophobia, and occasional double vision.  On examination, his uncorrected visual acuity in the right eye was 20/40 for distance, and in the left eye was 20/50.  His corrected visual acuity in the right eye was 20/25 at far and near, and in the left eye was 20/40 at far and near.  His pupils were round, equal and reactive with no afferent papillary defect.  Extra ocular movements were full.  His color vision was intact.  The visual field as tested by Goldman perimeter was full in both the right eye and the left eye.  The diagnoses included (1) multiple sclerosis and (2) bilateral immature cataract, OS (left eye) worse.  

In a rating decision of November 2005, the RO noted that the recent evidence shows some improvement in the visual field defect, but stated that sustained improvement had not been definitively established.  Therefore, the RO confirmed the previously assigned 20 percent rating.  The Veteran submitted a notice of disagreement in September 2006, and was afforded a statement of the case in June 2007.  The RO made no change to the rating for the visual impairment, but discontinued the 50 percent rating for the multiple sclerosis itself, and assigned multiple separate ratings for the individual manifestations.  

In February 2008, the Veteran submitted additional correspondence; however it was too late to be considered to be a timely substantive appeal.  Instead, the RO considered the correspondence to be a new claim for increased compensation.  

The Veteran was afforded another VA eye examination in April 2008.  The Veteran reported having involuntary movements of the eyes, headaches, an occasional inability to read and double vision.  On examination, his uncorrected far visual acuity was 20/50  in both eyes.  Corrected visual acuity was 20/30 in the right eye for both far and near, and 20/40 in the left eye for far and near.  The visual field perimeter was full in both the right eye and the left eye.  The diagnoses were (1) multiple sclerosis, and (2) immature cataract (OU), OS worse.  

In an addendum dated in April 2008, the examiner stated that "There was no visual field defect on the day of the examination (April 17, 2008)."  The examiner further stated that the immature cataract was not due to multiple sclerosis.  However, the examiner qualified this statement by noting that if the Veteran was treated with a steroid, then the immature cataract would likely be secondary to the long term use of the steroid in the therapy course of the Veteran's multiple sclerosis.  For the sake of analysis, the Board will consider all visual impairment to be attributable to the service-connected disorder.  

Subsequently, in a decision of September 2008, the RO reduced the rating for the visual defect from multiple sclerosis from 20 percent to 10 percent.  It was noted that this decreased evaluation did not affect his combined evaluation.  

Finally, the Veteran was afforded another VA examination on June 2012.  The report reflects that the Veteran had a history of catracts.  The Veteran reported that the condition started in 2008.  The Veteran reported symptoms of blurred vision.  On examination, the uncorrected distance vision was 20/50 on the right and 20/70 on the left.  Uncorrected near vision was 20/100 on the right and 10/200 on the left.  Corrected vision was 20/40 or better for the right and left eye for both distance and near vision.

The report further reflects that the Veteran does not have diplopia.  It was stated that the Veteran had a visual field defect or a condition that may result in a visual field effect.  However, when visual field testing was conducted, it was noted that the Veteran did not have contraction or loss of a visual field.  He also did not have a scotoma.  The examiner also noted that the Veteran had preoperative cataracts in both eyes.  It was also noted that the Veteran reported an incapacitating episode of blurred vision was lasted less than a week.  During that time the Veteran indicated that he could not read and print was unclear and scrambled.  

General Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection. Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date. 73 Fed. Reg. 66543 (November 10, 2008).  Here, the Veteran's claim was received in January 2008. 

Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible. See 38 C.F.R. § 4.84a . DCs 6080-6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.").  In contrast, under the amended criteria which are not applicable in this case, separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008. See 38 C.F.R. § 4.77(c) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.")

The Veteran's loss of visual field is currently rated under 38 C.F.R. § 4.71a , DC 6080.  Impairment of field of vision is evaluated pursuant to the criteria found in DC 6080.  Under such code, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 38 C.F.R. § 4.84a , DC 6080, Note (2). 

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. 38 C.F.R. § 4.76.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes. 38 C.F.R. § 4.76a . 

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: Temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The total is 500 degrees. 

The Board also notes that under Diagnostic Code 6079, vision which is 20/50 in one eye and 20/40 in the other warrants a 10 percent rating.  If vision is 20/40 in both eyes, a noncompensable rating is warranted.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e) (2012).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination. 38 C.F.R. § 3.105(i)(1) (2012). Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply. VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992). 

In the present case, because the rating decision did not result in a reduction in the overall compensation payable to the Veteran, the provisions of 38 C.F.R. § 3.105(e) (2012) are not applicable. VAOPGCPREC 71-91 (1991); 57 Fed. Reg. 2316 (1992).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. 38 C.F.R. § 3.344(a)(b).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability. 38 C.F.R. § 3.343 (2012). 

Under those criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

Ratings on account of diseases subject to temporary or episodic improvement, such as arteriosclerotic heart disease, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 38 C.F.R. § 3.344(a).  The rules regarding stability of disability ratings are specifically applicable to ratings which have continued for five years or more at the same level. 38 C.F.R. § 3.344(c). 

Analysis

The preponderance of the evidence also shows that the Veteran has maintained a corrected vision of at least 20/40 in both eyes.  There is no medical record or examination report showing corrected vision worse than this degree of severity.  All of the examinations that were conducted show no visual field defects and vision of 20/40 or better.  

The Board has considered the Veteran's statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's decreased visual acuity/visual field has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

The Board finds that the Veteran's lay evidence does not provide a basis for a higher evaluation.  The Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed above, the examination reports show little or no visual impairment.  The Board finds that throughout the period of time relevant to the appeal, the Veteran has not had any visual field defects.  He also has had 20/40 vision in both eyes.  The criteria for a disability rating for loss of visual fields greater than 20 percent prior to April 17, 2008 or greater than 10 percent thereafter, have not been met.  

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate decreased visual acuity/loss of visual field, consideration of other diagnostic codes for evaluating the disability does not appear appropriate. See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993). 

In addition, the Board concludes that reduction of the rating for loss of visual fields from 20 percent to 10 percent effective April 17, 2008 was proper.  Because the Veteran's 20 percent rating was in effect for a period of more than 5 years, the rating reduction must be reviewed in light of certain requirements which are set forth in 38 C.F.R. § 3.344(a).  The Court reviewed the requirements of the regulation in Brown v. Brown , 5 Vet. App. 413   (1993).  The Court noted that 38 C.F.R. § 3.344(a) contains at least four specific requirements which are applicable to a case involving a rating reduction.  First, the Board must review the entire record of examinations and the medical-industrial history to ascertain whether the recent disability evaluation examination was full and complete.  Second, examinations which are less than full and complete may not be used as the basis of a reduction.  Third, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Fourth, although material improvement in the physical or mental condition is clearly reflected, the rating agency must consider whether that improvement will be maintained under the ordinary conditions of life. Id.  at 419. 

The Board notes that the reduction was made based in large part on the findings contained in VA examination reports of April 2005 and April 2008.  Both examination reports contained extensive histories and examination findings.  Thus, the evidence upon which the reduction was made was full and complete.  The reduction was made not upon one examination report, but upon two examination reports.  The evidence showed that the Veteran's visual field defect had demonstrated sustained improvement.  In fact, no impairment of the visual field was found on either examination.  The record contains no evidence to suggest that improvement in the Veteran's visual field was either temporary or episodic.  Accordingly, the Board finds that the evidence established a reasonable certainty that the improvement in his condition would be maintained under the ordinary conditions of life.  Based on the foregoing, the Board finds that the reduction from 20 percent to a 10 percent rating was appropriate.  The visual field defect had demonstrated sustained improvement and was no longer productive of any impairment. 

The medical evidence of record also indicates the Veteran's visual field defects due to multiple sclerosis demonstrated sustained improvement and no longer met the criteria for a 20 percent rating as of April 17, 2008.  Accordingly, the Board concludes that the criteria for a disability rating for loss of visual fields greater than 20 percent prior to April 17, 2008 or greater than 10 percent thereafter, have not been met.  




Extraschedular Consideration 

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  A review of the claims file reveals that the Veteran has been unemployed for many years.  He is also in receipt of a total disability rating based on individual unemployability (TDIU) since August 15, 1991. 

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule. Id.   

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.  ; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's eye disorder.  The competent evidence of record shows that his eye disorders are manifested by decreased visual acuity and loss of field of vision.  The applicable diagnostic codes used to rate the eye disorders provide for ratings based on decreased visual acuity as well as loss of field of vision.  Hence, referral for an extraschedular rating is unnecessary at this time with the exception of the time period from. 


ORDER

Entitlement to higher levels of disability compensation for visual field defects due to multiple sclerosis, rated as 20 percent prior to April 17, 2008, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


